DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 20 April 2021 has been received and made of record. 

Response to Arguments
Applicant's arguments filed 20 April 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 8-10) stating that the Vishnoi reference is not valid prior art, the examiner respectfully disagrees. AIA  35 U.S.C. 102(d) provides that a U.S. Patent, U.S. patent application publication, or WIPO published application is prior art under AIA  35 U.S.C. 102(a)(2) with respect to any subject matter described in the patent or published application as of either its actual filing date or the filing date of a prior application to which there is a priority or benefit claim. The MPEP (MPEP 2154.01(b)) states that the AIA  draws a distinction between actually being entitled to priority to a prior-filed application according to the definition of “effective filing date” of a claimed invention and merely being entitled to claim priority to a prior-filed application according to the use of “effectively filed”. As a result of this distinction, the question of whether a patent or published application is actually entitled to priority or benefit with respect to any of its claims is not at issue in determining the date the patent or published application was “effectively filed” for prior art purposes. Thus, there is no need to evaluate whether any claim of a U.S. patent document is actually entitled to priority or benefit under 35 .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vishnoi et al. (U.S. Patent Publication 2020/0342850), hereinafter Vishnoi.
Regarding claim 1, Vishnoi teaches
A computer-implemented method comprising: (Printed Publication: [0241]; [0243]; [0250]; Provisional, Specification, [0065]; [0067]; [0073]; i.e. method performed by computing system containing processor, memory, and computer instructions implementing digital assistant)
receiving, by a processor, (Printed Publication: [0241]; Provisional, Specification, [0065]; i.e. processor of computing system implementing digital assistant) user input (i.e. text or speech utterance) from a chat service interface; (Printed Publication: [0246]; Provisional, Specification: [0070]; i.e. I/O subsystem of computing system implementing digital assistant) (Printed Publication:[0192]; [0019]; [0020]; Provisional, Specification: [0015]; [0005])
extracting, by the processor, one or more intents and entities from the user input; (Printed Publication: [0021], lines 1-11; [0024]; Provisional, Specification: [0005]; [0015]; [0016]; Appendix A: Page 20, “intents”; Page 21, “entities”; Page 55, item 1; Page 56, item 3 )
matching, by the processor, the one or more intents and entities extracted from the user input to one or more chatbots (Printed Publication: [0027]; Provisional, Specification: [0005]; [0013]; i.e. skill bots) maintained on a list of registered chatbots (Printed Publication: [0029]; Provisional, Specification: [0014] and Appendix A, Chapter 7; i.e. the skill bots are registered with the digital assistant and stored in data store) as a function of a classification (i.e. rules/regex for a skill bot) associated with the one or more chatbots by a natural language classifier ([0023]; i.e. digital assistant/master bot) maintaining the list of registered chatbots; (Printed Publication: [0031], lines 1-12; [0032], lines 1-6; [0078]; Provisional, Appendix A, Chapter 7)  (Printed Publication: [0079-0080]; [0197]; [0198]; [0116-0138]; Provisional, Specification: [0018] and Appendix C; i.e. Candidate/matching skill bots are identified using rules. In example 2, the banking skill bot and clothing store skill bot are selected as candidates/matches, but not the pizza ordering skill bot.)
calculating, by the processor, a confidence interval (i.e. confidence scores of intents associated with candidate skill bots) indicating a probability that a matching chatbot is capable of correctly responding to the user input; (Printed Publication: [0200]; [0083]; Provisional, Specification: [0019])
selecting, by the processor, the matching chatbot from the list of registered chatbots with a highest confidence interval; (Printed Publication: [0201]; [0088], lines 1-28; Provisional, Specification: 
verifying, by the processor, that the matching chatbot selected from the list of registered chatbots complies with orchestration rules; (i.e. bot intent of skill bot with the highest confidence score is the only bot intent above the “consider all confidence threshold” and/or there are no other skill bots within the confidence threshold) and (Printed Publication: [0088], lines 4-49; [0138]; Provisional, Specification: [0020]; Appendix C, Pages 7-8)
in response to verifying that the selection of the matching chatbot complies with the orchestration rules, routing, by the processor, the user input to the matching chatbot with the highest confidence interval (Printed Publication: [0201]; [0202]; [0090]; [0115], lines 1-8; Provisional, Specification: [0005]; [0018]; Appendix A, Page 19) and displaying, by a processor, a response from the matching chatbot with the highest confidence interval on the chat service interface. ([0248]; i.e. I/O subsystem display) (Printed Publication: [0115], lines 9-12; [0028]; Provisional, Specification Background; Appendix C, Pages 2 and 35) 

Regarding claim 2, Vishnoi teaches 
The computer-implemented method of claim 1, further comprising: 
registering, by the processor, one or more chatbots with the natural language classifier, (i.e. digital assistant/master bot) wherein registration comprises providing a chatbot name, ([0043]; i.e. invocation name) intent, ([0044]) entity ([0047]) and description; ([0043]; [0045]; i.e. configuration settings/example utterances) (Printed Publication: [0029], lines 1-6; [0035-0042]; Provisional, Appendix A, Chapter 7)
generating, by the processor, one or more classifications (i.e. training data such as rules and trained parameters) for each of the one or more chatbots being registered; and (Printed Publication: [0077]; [0079]; [0049]; Provisional, Appendix A, Chapter 8)  
inputting, (i.e. storing) by the processor, the one or more chatbots being registered (i.e. information about the capabilities of the skill bots and configuration information) and the one or more classifications (i.e. training data for the skill bot model) into the list of registered chatbots. (i.e. data store)  (Printed Publication: [0078-0079]; Provisional, Appendix A, Chapter 2)

Regarding claim 8, this system claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 9, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 15, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 16, this product claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi in view of Terry et al. (U.S. Patent Publication 2019/0220773), hereinafter Terry.
Regarding claim 4, Vishnoi shows all of the features with respect to claim 1 as outlined above. However, Vishnoi fails to show
in response to verifying that the selection of the matching chatbot does not comply with the orchestration rules because the matching chatbot with the highest confidence interval is below a threshold level, forwarding, by a processor, the user input to a human-operated support service.
Terry shows
in response to verifying that the selection of the matching chatbot (i.e. conversation) does not comply with the orchestration rules because the matching chatbot with the highest confidence interval is below a threshold level, forwarding, by a processor, the user input to a human-operated support service. ([0064]; [0076]; [0082]; [0012]; i.e. If the highest conversation classification confidence threshold for a message is below a threshold then the message is routed to a human customer service agent.)
Terry and Vishnoi are considered analogous art because they involve identifying conversation classifications.  Vishnoi shows that a user request may be assigned to a particular skill bot that handles particular conversations based on a confidence of the intent of the request. Terry shows that when the confidence level for the particular conversations are below a threshold then a human customer service agent should handle the request.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vishnoi to incorporate the teachings of Terry wherein in response to verifying that the selection of the matching chatbot does not comply with the orchestration rules because the matching chatbot with the highest confidence interval is below a threshold level, forwarding, by a processor, the user input to a human-operated support service. Doing so provides for an efficient method in which to engage human input when necessary while still minimizing the amount of human input.  (Terry: [0076])

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 18, this product claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi in view of Abraham (U.S. Patent Publication 2020/0259891).
Regarding claim 6, Vishnoi shows all of the features with respect to claim 1 as outlined above.  However, Vishnoi fails to show 
The computer-implemented method of claim 2, further comprising: 
logging, by the processor, a user satisfaction rating based on the response received from the matching chatbot; and 
updating, by the processor, registration information associated with the matching chatbot based on the user satisfaction rating. 
Abraham shows
logging, by the processor, a user satisfaction rating based on the response received from the matching chatbot; and (Abraham: [0040])
updating, by the processor, registration information (i.e. average rating score) associated with the matching chatbot based on the user satisfaction rating. (Abraham: [0040])
Abraham and Vishnoi are considered analogous art because they involve platforms for routing user inputs to a selected chatbot. Vishnoi shows routing decision based on rules registered for the chatbot. Abraham shows that such rules may include user ratings of the chatbot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vishnoi to incorporate the teachings of Abraham wherein logging, by the processor, a user satisfaction rating based on the response received from the matching chatbot and 

Regarding claim 7, Vishnoi in view of Abraham shows all of the features with respect to claim 6 as outlined above. Vishnoi in view of Abraham further shows
The computer-implemented method of claim 6, further comprising; 
further updating, by the processor, classification (i.e. relevance of the skill bot to a particular function/intent) of the matching chatbot as a function of updating the registration information based on the user satisfaction rating. (Abraham: [0040]; [0080])

Regarding claim 13, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 14, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 20, this product claim comprises limitations substantially the same as those detailed in claims 6 and 7 above and is accordingly rejected on the same basis.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnoi in view of Darby et al. (U.S. Patent No. 10,594,840), hereinafter Darby, in view of Lim et al. (U.S. Patent Publication 2019/0104093), hereinafter Lim.
Regarding claim 5, Vishnoi shows all of the features with respect to claim 1 as outlined above.  However, Vishnoi fails to show
wherein the step of forwarding the user input to the matching chatbot further comprises: 
converting, by the processor, the user input into a format of an application program interface (API) of the matching chatbot; and 
attaching, by the processor, a history of user inputs inputted into the chat service interface during a current chat service session.
Darby shows
wherein the step of forwarding the user input (i.e. communication request) to the matching chatbot further comprises: (Column 4, lines 39-66)
converting, by the processor, the user input into a format (i.e. unique communication protocol) of an application program interface (API) of the matching chatbot; and (Fig. 2; Column 5, lines 30-63; Column 11, lines 8-32; i.e. The application/host platform converts the user request from a bot service agnostic format to a protocol specific format of the bot service/chatbot.) 
Darby and Vishnoi are considered analogous art because they involve platforms for routing user inputs to a selected chatbot. Vishnoi shows that a user request may be routed to a selected chatbot. Darby shows that when routing the request it may be formatted into the API format of the selected chatbot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vishnoi to incorporate the teachings of Darby wherein the step of forwarding the user input to the matching chatbot further comprises: converting, by the processor, the user input into a format of an application program interface (API) of the matching chatbot.  Doing so provides that the chatbot receives the request in a format that it recognizes.
However, Vishnoi in view of Darby fails to show
wherein the step of forwarding the user input to the matching chatbot further comprises:
attaching, by the processor, a history of user inputs inputted into the chat service interface during a current chat service session.
Lim shows
wherein the step of forwarding the user input to the matching chatbot further comprises: ([0047]; [0058]; i.e. The bot platform forwards the user inputs to the selected bot.)
attaching, by the processor, a history of user inputs (i.e. session context information or chat history) inputted into the chat service interface during a current chat service session. ([0055]; [0056], lines 1-9)
Lim and Vishnoi in view of Darby are considered analogous art because they involve platforms for routing user inputs to a selected chatbot. Vishnoi shows that a user input may be routed to a selected chatbot. Lim shows that the user input may include session context information such as a chat history. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vishnoi in view of Darby to incorporate the teachings of Lim wherein the step of forwarding the user input to the matching chatbot further comprises: attaching, by the processor, a history of user inputs inputted into the chat service interface during a current chat service session. Doing so provides the chatbot with the appropriate context in which to respond to the request.

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 19, this product claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451